Appeal by defendant from an order of the County Court, Queens County, entered May 26, 1959; denying without a hearing his coram nobis application to vacate and set aside a judgment of conviction rendered December 17, 1956, after a jury trial. The ground for the application is that defendant was not afforded an opportunity to confer with counsel and properly prepare for trial. Order affirmed. In our opinion, defendant’s own statement refutes his contention. Defendant admitted that he conferred with assigned counsel for about 10 minutes upon his arraignment. Defendant also admitted, by failing to deny, that he conferred with counsel on June 18, 1956, when the case was on the calendar. Defendant also concedes that counsel was competent and experienced and made eviery effort to protect his rights on the trial. There is no claim that longer or frequent conferences would have helped defendant in his defense, or that he had any defense which required longer conferences. On the basis of defendant’s own admission, the application was properly denied. (United States v. Wight, 176 F. 2d 376, cert, denied 338 U. S. 950; Cofield v. United States, 263 F. 2d 686.) Accepting defendant’s own version, it is clear that there are no issues in dispute and, therefore, the denial of the application without a hearing was proper. (People v. White, 309 N. Y. 636; People v. Richetti, 302 N. Y. 290.) Nolan, P. J., Beldoek, Ughetta, Christ and Pette, JJ., concur.